UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5091


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

v.

ELISE MARIE E. HAMEED, a/k/a Elise Marie Evans Hameed,
a/k/a Marie-Elise Evans, a/k/a Marie Elise-Evans Hameed

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:08-cr-00510-CCB-1)


Submitted:   June 29, 2012                     Decided:   July 6, 2012


Before WILKINSON, GREGORY, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Davis, DAVIS & DAVIS, Washington, D.C., for Appellant.
Jefferson McClure Gray, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Elise    Marie    E.    Hameed        was    convicted     after       a    bench

trial on stipulated facts of various counts of mail and wire

fraud.        She was sentenced to twenty-four months in prison.                              On

appeal,       counsel    has     filed      a       brief   pursuant      to     Anders       v.

California, 386 U.S. 738 (1967), challenging the voluntariness

of Hameed’s waiver of a jury trial but concluding that there are

no meritorious issues for appeal.                       Neither the Government nor

Hameed has filed a brief.             We affirm.

               Rule 23(a) of the Federal Rules of Criminal Procedure

provides that “[i]f the defendant is entitled to a jury trial,

the trial must be by jury unless: (1) the defendant waives a

jury trial in writing; (2) the government consents; and (3) the

court approves.”             The Sixth Amendment requires that the waiver

be   knowing,        voluntary,       and   intelligent.             Patton      v.       United

States, 281 U.S. 276, 312-13 (1930), overruled on other grounds

by Williams v. Florida, 399 U.S. 78, 92 (1970).                            While neither

Rule     23    nor     the    Constitution           requires   an       explicit         waiver

colloquy, we have noted that such an examination is the “better

practice.”       United States v. Boynes, 515 F.3d 284, 287 (4th Cir.

2008).

               Here,    Hameed    waived        the    right    to   a    jury    trial       in

writing.       The document was also signed by the Government and the

district court.          In addition, the court conducted an extended

                                                2
colloquy, ensuring that Hameed understood the rights she was

waiving and that she and her counsel had had sufficient time to

discuss her options and arrive at a decision.                      Hameed presents

nothing   to    question       the    veracity    of    her    statements    in    open

court.      Accordingly,       we    conclude    that    the    record   shows     that

Hameed’s waiver was knowing and voluntary.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     As such, we affirm Hameed’s convictions and sentence.

This court requires that counsel inform Hameed in writing of her

right to petition the Supreme Court of the United States for

further review.         If Hameed requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may motion this court for leave to withdraw from

representation.         Counsel's motion must state that a copy thereof

was served on Hameed.               We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the    court    and     argument      would   not   aid    the

decisional process.



                                                                             AFFIRMED




                                          3